FILED
                            NOT FOR PUBLICATION
                                                                              MAY 17 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YUQIN GAO,                                       No.   16-70847

              Petitioner,                        Agency No. A089-877-246

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 13, 2022**
                               Pasadena, California

Before: IKUTA, NGUYEN, and OWENS, Circuit Judges.

      Yuqin Gao, a native and citizen of China, seeks review of a decision of the

Board of Immigration Appeals (BIA) dismissing her administrative appeal of an

order of the immigration judge (IJ) denying her application for asylum. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. “We review factual findings, including adverse

credibility determinations, for substantial evidence.” Bhattarai v. Lynch, 835 F.3d

1037, 1042 (9th Cir. 2016) (citation omitted).

      Substantial evidence supports the BIA’s affirmance of the IJ’s adverse

credibility finding. The record demonstrates that Gao was unable to articulate

basic details about her alleged forced sterilization procedure. See Iman v. Barr,

972 F.3d 1058, 1065 (9th Cir. 2020) (“The lack of detail in an applicant’s

testimony can be a relevant factor for assessing credibility.”). The record also

supports the IJ’s finding that Gao’s testimony was inconsistent with her asylum

application, including as to the year in which Gao was sterilized and whether

Yunfeng Gao (her alleged first son) was actually her child. Further, the record

demonstrates inconsistencies regarding Gao’s arrest and detention for participating

in a Christian house church. These inconsistencies were not “utterly trivial . . .

such as a typographical error.” Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir.

2010). Rather, these inconsistencies were “at issue” in evaluating Gao’s claims

that she was persecuted on account of her political opinion and her religion.

Mukulumbutu v. Barr, 977 F.3d 924, 926 (9th Cir. 2020). Likewise, substantial

evidence supports the BIA’s upholding of the IJ’s finding that Gao’s testimony

lacked credibility because she admitted to departing China with a valid passport


                                           2
and visa shortly after her arrest and while she was allegedly required to report

weekly to the police, despite asserting that she was a fugitive. Additionally, the IJ

reasonably relied on the lack of corroborating evidence, including as to Gao’s

sterilization procedure, her employment, and her termination from her employment

after her arrest in 2008. See Yali Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir.

2017).

      Without Gao’s testimony or the corroborating evidence identified by the IJ,

the record does not compel the conclusion that she was forced to undergo an

involuntary sterilization or that she is a religious refugee, and is therefore

insufficient to carry her burden of establishing eligibility for relief. See id.

      Because Gao did not raise her withholding of removal and Convention

Against Torture claims, or her claim that the IJ violated the procedure set forth in

Ren v. Holder, 648 F.3d 1079 (9th Cir. 2011), in her administrative appeal to the

BIA, we lack jurisdiction to consider these unexhausted claims. See Barron v.

Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

      DISMISSED IN PART AND DENIED IN PART.




                                            3